Title: To George Washington from Joseph Brown, 2 April 1794
From: Brown, Joseph
To: Washington, George


          
            Honoured Sir
            No. 3. Lower Terrace Islington (near London)April 2 1794
          
          A few years ago I had the honour to address to your Excellency a pair of Prints, one of
            Yourself, another of the late General Green, the receipt of which you
            did me the favour to acknowledge, another pair of them very elegantly framed were sent
            to Congress, whose acceptance of them, I requested on condition of their being hung up
            in some public part of the Building wherein they held their deliberations; I afterward
            reced. a Letter in which these prints were mentioned by the Secretary, but whether Captn
            Cooper of the Edward New York Trader (a lying Scot!) did not as I believe he was very
            capable of doing, play me a trick, by assuming to himself whatever merit could be due to
            the present, I never had any opportunity of knowing.
          It is with unspeakable pleasure that I have since observed Sir, that the homage which
            is so justly due to your Character & Talents, has been so generally displayed by
            every Class of your Fellow Citizens, who with so much honour to themselves &
            advantage to the Common-Wealth, have repeatedly testified their grateful sense of your
            eminent services to your Country & to Mankind by re-electing You the Chief of
              Freemen.
          May America long enjoy the benefit of your wise & salutary Council, & as she is
            the depository of rational Freedom and the Asylum of persecuted Merit every Country, I
            trust your eforts to preserve Peace will be attended with success. Genet, the
            supercillious Frenchman was kept at a prudent distance, & at the time he was
            endeavoring to be troublesome by his teezing impertinence, I observed that nationalists
            described a species of Cats, by his name.
          Long ’ere this you must have been informed that “in the hour of our insolence” when we
            were in possession of Toulon; when the combined powers upon the
            European Continent were likely to penetrate France, our Court were not only endeavoring
            to bully Sweden, Denmark, the Swiss Cantons and the Republic of Genoa to become parties
            in a War, begun under a pretence of the love of Order & humanity, but in reality
            design’d to tear up every vestige of European Liberty & to perpetuate the reign of
            Popery & Superstition; our Cabinet (the 6 of Novr last) issued a most arbitrary
            Edict, to seize your Vessels in defiance of the law of Nations:
            Toulon however being about to be disgracefully abandoned, and the Forces of the Crowned
            Conspirators being constrained by the French Republicans to retreat beyond the Rhine,
            Pitt and his detestable Junto were under the necescesity of lowering their haughty &
            unjust pretentions, but no doubt many vessels belonging to the
            subjects of the United States have been seized in consequence of the arrogant Orders
            sent from hence & tyrannically detained in the West Indies;
            ’tis therefore with pleasure that I have read of your pacify plan of Reprisals viz. That
            of levying a duty on British Ships & British Merchandize to reemburse those who may
            be sufferers by British depredation.
          When Bowles, was in this Country I expected that he & his
            wretched associates would only return to America to stimulate the Savages (less savage
            than they who prompted the Massacres which have happened on your Frontiers) to give
            every annoyance & check to the rising Greatness of your Country, which excites in the bosoms of your antient Enemies in this, the most
            malignant sensations, in as much as those who are best acquainted with the insidious
            Arts of the vile Hypocrite—the successful Apostate who now directs the public Measures
            of this Kingdom, are at no loss to conjecture, by whom the Algerines have been
            stimulated to harrass & to plunder your Commerce.
          The Empress of Russia who held during our wicked war with North America, very different
            opinions respecting the Rights of Neutral Nations in one of her late Manifestos declared
            that “no Faith was to be held with Rebels,” hence it is easy to perceive that if the
            confedracy of “crowned Robbers,” could succeed in their impious endeavors to legislate
            for the Republic of France, nothing but the weakness & poverty of “the high
            contracting Parties”, would prevent their undertaking a Cruisade to give or rather in
            the hope of giving a Monarchical form of Government to your United States: May divine Providence grant, that their Republican Government may be
            incorruptible & immortal. Liberty is in this Country in a most drooping and
            retrograde State: free & liberal discussions are no longer safe & under the
            pretext of accusations of Sedition, several worthy Persons are suffering fine &
            imprisonment, and four worthy persons are sentenced to 14 years transporation, for no
            other offence than insisting on the necessity of a more equal representation of the
            people, which about 11 years ago lifted the Duke of Richmond and Mr Pitt, into the most
            lucrative & distinguishd offices in the Kingdom, verifying
            the words of Dr Garth,
          Here little Villains must submit to fate
          That Great Ones may enjoy the World in state.
          The worthy & justly celebrated Dr Priestley justly
            alarmed at these sentences & having for some time been harrassed,
            vilified & persecuted by the venial tools of Government has determined to expatriate
            himself & to seek a peaceful asylum in the united States; the circumstances that
            occasion his departure are a disgrace to the Age & Nation—“whose Sons will blush their Fathers were his Foes”.
            Nothing should have prevented my following his example, but the insuperable aversion to
            a Sea Voyage entertained by my Wife, the amiable constant & affection partner of my
            sufferings when in consequence of events connected with the late war I lost a
            respectable Fortune.
          If by the mysterious dispensations of Providence I should have the misfortune to be
            bereaved of my dear Consort, the best the most precious gift which Heaven ever bestowed
            on me although I am near 50 years of Age I shall wish & endeavour that my last sleep
            shall be in America.
          A Friend is this moment come in, who tells me that an Article is entered on Lloyds’
              Book, that is intended to inform the Underwriters the
            Algerines have fitted out Sixteen sail of Ships to cruise against the Ships belonging to
            the United States; if that is true & I fear ’tis too probable however humiliating
            the measure may appear, the most prudent step that appears to us possible for the
            preservation of your Trade, is to give the Pirates a larger Bribe
            than they have obtained to stimulate them to this plan of Robbery. There is every reason
            to believe that the Prussian Monarch sick of the disasters of the War & probably
            gained over by an enormously doucer is about to withdraw the greater part of his Troops
            from the frontier of France, but the inveteracy of our Court to the principles of
            Freedom will nevertheless determine them to try the fortune of another (fruitless)
              Campaign.
          Fearing that I have treaspassed too long on your valuable moments I beg leave to
            subscribe myself with the most profound veneration & gratitude Honoured Sir Your
            most obedt & very humb. Servt
          
            Joseph Brown
          
          
            N.B. You will probably Sir before the receipt of this Letter have heard that an
              ineffectual attempt has been made in our Ho. of Commons to stir the Governmt to
              interfer in behalf of your ill-fated Friend (my respectable & ⟨va⟩lued
              Correspondent) M. de la Fayette: Burke opposed it on the ground of
              his having been in Arms against this Country: whereas he saw no improperiety formerly in himself moving for the enlargemt of Mr Laurens, who
              had been a President of Congress from the Tower, & afterwards meeting him at my
              House, though the motion was not immediately successful.
          
        